ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 05-216, concluding that HOWARD A. GROSS of CAMDEN, who was admitted to the bar of this State in 1992, should be suspended from the practice of law for a period of three months for violating RPC 7.3(d) (giving of something of value to a non-lawyer in exchange for the procurement of clients);
And the Disciplinary Review Board having concluded on the basis of the passage of time since the last act of unethical conduct that the term of suspension should be suspended;
And HOWARD A. GROSS having been ordered to show cause why he should not be disbarred or otherwise disciplined;
And good cause appearing;
*158It is ORDERED that HOWARD A. GROSS is suspended from the practice of law for a period of three months; and it is further
ORDERED that the term of suspension is hereby suspended; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.